Title: Thomas Jefferson to John H. Cocke, 27 March 1817
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Monticello 
				  Mar. 27. 17
          
          Th: Jefferson is very thankful to Genl Cocke for the sample of  Scuppernong wine which he has been so kind as to send him, and which he considers to be as fine, as it is a singular wine. he sends him plants of the Marseilles fig
			 & of his the Paper or Otaheite mulberry, & cuttings of the Lombardy poplar which he brought from France, very different from the common one, being a tree of some shade. he adds a couple of plants of the
			 prickly locust (Robinia hispida) a rich blossoming shrub, rarely to be met with; and some cuttings of the Snow-berry bush, brought from the Pacific by Capt Lewis. it’s beauty is the snow white bunches of berries which it retains after the leaf has fallen; ab it is of the size of a goose-berry bush. he does not know certainly that it will grow from a cutting but believes it will  he & is sorry he has not a bush to spare with roots. he will expect the
			 pleasure of seeing Genl Cocke on the court day, & salutes him with friendship & respect.
        